DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Arman (US 2006/0225434 – provided by Applicant in the IDS) in view of Okamura (US 6,042,657 – provided by Applicant in the IDS), further in view of Wada (US 2004/0093877 – provided by Applicant in the IDS), Yamashita (US 2012/0151912 – provided by Applicant in the IDS).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A method for manufacturing a cold head, comprising: preparing a regenerator container; filling a first regenerator material particle group having an average particle size in a range from 200 pm to 380 pm in the regenerator container; filling a plurality of metal mesh materials on the first regenerator material particle group in the regenerator container; and filling a second regenerator material particle group having an average particle size in a range from 200 pm to 380 pm on the plurality of metal mesh materials in the regenerator container so that the second regenerator material particle group is partitioned with the first regenerator material particle group by the plurality of metal mesh materials, wherein each of the plurality of metal mesh materials has quadrangular mesh holes each having a length of a long side in a range from 1/10 to 1/2 of each of the average particle sizes of the first and second regenerator material particle groups, wherein each of the plurality of metal mesh materials has metal wires woven in a mesh form, and each of the metal wires has a wire diameter in a range from 20 pm to 90 pm, wherein the plurality of metal mesh materials are stacked so that positions of the mesh holes in the plurality of the metal mesh materials do not match, and wherein a length of one side of each of the mesh holes in one of the plurality of metal mesh materials is different from a length of one side of each of the mesh holes in another one of the plurality of the metal mesh materials.
Arman teaches a cold head comprising a stage (77), the stage comprising: regenerator material particle groups (72) and a metal mesh material partitioning the regenerator material particle groups (71, see paragraph [0030]) and; the stage is provided with a plurality of metal mesh materials (See paragraph [0030]), and the plurality of metal mesh materials are stacked such that positions of the mesh holes in the plurality of metal mesh materials do not match (see Fig. 5, paragraph [0030]-[0031] which notes that the heat transfer particles are held within the openings of the metal meshes, Fig. 5 shows the heat transfer particles being misaligned between the screens which therefore shows the stacking of the meshes being positioned so that they are not matching),
Arman does not teach regenerator material particle groups each having an average particle size in a range of 200 um and 380 um; the metal mesh material has quadrangular mesh holes each having a length of a long side of 1/10 or more and 1/2 or less of each of the average particle sizes of the regenerator material particle groups, and wherein the metal mesh material has metal wires woven in a mesh form, and each of the metal wires has a wire diameter in a range of 20 um and 90 um.
However, Okamura ‘657 teaches the average particle sizes of the regenerator material particle groups is 200 um and 300 um (col. 3, lines 55-56). It would have been obvious to one of ordinary skill in the art at the time of invention to provide Arman as modified with the particle size range as taught by Okamura ‘657 in order for the regenerator particles to maintain a uniform spherical form to smooth out the flow of gas (Okamura ‘657, col. 3, lines 25-27).
Arman as modified by Okamura ‘657 does not teach the metal mesh material has quadrangular mesh holes each having a length of a long side in a range from 1/10 to 1/2 of each of the average particle sizes of the regenerator material particle groups. However the claimed length of the mesh holes is merely a result-effective variable, the general conditions of which are recognized by the prior art. Specifically, the claimed mesh hole length merely dictates how large the mesh holes are in relation to the average particle sizes. Since the general conditions are met, being having a regenerator with particles of a certain size, passing through mesh holes of a certain size, it is not considered inventive or patentability distinguishable to determine an optimum or application specific length of metal mesh holes. Further, Wada teaches that in a regenerative bed that is partitioned by mesh layers with openings smaller in size than the particles (see Wada, paragraph [0049]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to provide the cold head of Arman, with mesh holes being smaller than the average particle size, as taught by Wada, in order to prevent unwanted movement of particles through the regenerative bed (see Wada, paragraph [0049)).
Arman as modified by Okamura ‘657 and Wada does not teach the metal mesh material has metal wires woven in a mesh form, and each having a wire diameter of 20 um or more and 90 um or less.
Yamashita teaches a wire diameter of 20um or more and 90um or less (see Yamashita, Fig. 3B, paragraph [0037]“each metal mesh 11 is formed by plain weaving the strands, each of which has an external diameter of approximately 0.05 to 0.2mm..”). It would have been obvious to one of ordinary skill in the art at the time of the invention to use metal wires having a diameter of approximately 0.05mm in the cold head of Arman as modified since Arman as modified requires metal wires, but fails to provide details of the wires, and Yamashita teaches that wires having a diameter of 0.05mm may be used.
Through the combination of references, Arman as modified teaches an analogous structure to the claimed invention, but ultimately fails to teach: wherein a length of one side of each of the mesh holes in one of the plurality of metal mesh materials is different from a length of one side of each of the mesh holes in another one of the plurality of the metal mesh materials. Therefore, a further combination to Arman as modified to achieve the claimed invention would not be obvious to modify to have the structure as claimed without improper hindsight of independent claim 1, with dependent claims therefrom are consider allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763